DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      DEBORAH N. VANDEGRIFT and THOMAS VANDEGRIFT,
                       Appellants,

                                    v.

   WILMINGTON SAVINGS FUND SOCIETY, FSB AS TRUSTEE FOR
             STANWICH MORGAGE LOAN TRUST,
                         Appellee.

                              No. 4D20-1417

                          [January 27, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
472012CA000537.

  Thomas Neusom, Fort Lauderdale, for appellants.

  Michael Rak and Meaghan A. James of Lender Legal PLLC, Orlando, for
appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.